DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 5/11/2021, with respect to 112(a) have been fully considered and are persuasive.  The 112(a) rejection of claims 3 and 11 has been withdrawn. 

Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. The 112(a) rejection of the claims 1 and 9 has been maintained based on the newly added amendment not being supported by the specification.  The Explanation of the 112(a) rejection is below in the 112(a) section of the rejection.

Applicant’s arguments with respect to claim(s) 1, 3, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for a teaching or matter specifically challenged in the argument.  In the remarks, the Applicant stated that the following features were not taught by the applied references (1) “initiate a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system” and (2) “wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag, an authentication token to authenticate the read passive short range communication tag, and additional context information“ .  The reference of Iwasaki ‘981 and the newly applied reference of Sakaguchi are used to perform the features of the clams and will be discussed below.  
In regards to the first feature, the Examiner considered the initiation of a print job at the printer to occur when the printer receives a print ticket for printing.  There are various approaches that Iwasaki utilizes to arrive at receiving the print ticket at the printer.  First, there can be multiple printers present to the user in the system1.  In figure 10, the user approaches one of the MFPs and acquires information from the MFP in step (2)2.  In another figure, such as figure 16, the user receives the same information in step (2) of figure 10 and the printer ID at the portable terminal3.  In both figures 10 and 16, a user later receives an OAuth Access Token that will eventually be sent to the 4.  The wireless device sends the print ticket to the printer and sends a command to start cloud printing, which is considered as the point of initiation of the print job5.  This process occurs after the OAuth Token information is read from the NFC tag in step (6) and sent, with the printer ID information, to the cloud in figures 10 or 16.   With the use of the printer ID sent with the Token to the cloud through the printer, this is considered as sending tag information by the portable terminal through the MFP that is associated with the printer ID to the cloud.   Once this transmission to the cloud occurs, the user is able to utilize the portable terminal to setup receiving further information to prepare and send a print ticket to the MFP via NFC.  Based on the above rationale using either figure 10 and/or figure 16, the first contended feature above is performed.    
In regards to the second contended feature, the Iwasaki reference discloses sending multiple types of information in the OAuth Token.  The information communicating the access right is considered as the authentication token information.  The additional context information can be considered as the authorization information related to the user ID.  Since all of these types of information can be read from the NFC tag, these are considered as the latter two items in the claimed feature.  However, the tag ID is not disclosed by the Iwasaki reference.  This feature is met by the Sakaguchi reference, which describes in ¶ [41] the mobile terminal containing a NFC tag that includes a unique ID identifying the tag and in ¶ [48], communicating this unique ID to an external device for authentication purposes.   With the combination of this reference 
Therefore, based on the above, the features of the claims are disclosed below.


Specification
The amendment filed 5/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The movement of the related art paragraphs [0007] and [0008] before¶ [0046] appears to signal that this subject matter is a part of Applicant’s invention.  The claiming of this subject matter reiterates this point.  The placement of these paragraphs is considered as new matter since there is no evidence in the specification that the inventor created the portion in ¶ [0008] of the description that is now claimed.  When viewing ¶ [07], this paragraph signals available protocols that are used, general functions of mobile operating systems, the widely known and supported NFC and the types of data the NFC tag contains.  There are no further mentions of the tag contents mentioned in ¶ [07] and [08] in the invention between paragraphs [20]-[45].  Based on the above information raising doubts as to the possession of the claimed invention at the time of filing the invention, the above amendment is considered as new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-10, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed invention discloses 
“wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag, an authentication token to authenticate the read passive short range communication tag, and additional context information”.  This section is considered as new matter since paragraphs [07] and [08] appear to be prior art and not provide information that would convey that the inventor had possession of the claimed invention at the time the application was filed.   
release the generated print job to the printing device based on the read ” appears to be new matter.  If the Applicant relies on ¶ [07] and [08] for support, ¶ [08] discloses the sending of user credentials, tag info and additional context info in order to have the user and the tag authenticated before using the additional context information to deliver the service in the context.  Since the specification does not release a job only on the tag information based on information listed in ¶ [08], this is considered as new matter.  
	Based on the above explanations, the rejection of claims 1 and 9 is maintained.  Claims 2, 7-10, 15 and 16 are rejected based on their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US Pub 2013/0111335) in view of Mickeleit (US Pub 20130077122), Iwasaki (US Pub 20150153981) and Background of Applicant’s Invention.

Re Claim 1: In a computer automated print services control system connected to a plurality of printing devices via a network, a wireless communication device configured to: 
generate a print instruction for a selected single or plurality of content items (e.g. a print job can be generated from document stored on the mobile device; see ¶ [22]-[24]);

[0022] According to embodiments, a user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email. For further example, a user can create a new document or update an existing document using the mobile device 105. The user can desire to submit the document 107 from the mobile device 105 for rendering on the print engine 110. In embodiments, the user can submit the document 107 for printing via any type of submission platform or technique. For example, the user can submit the job to the print engine 110 via an email attachment (e.g., Hewlett-Packard.RTM. ePrint.RTM., Xerox.RTM. Cloud Print.RTM., direct email, etc.), universal serial bus (USB) print, direct web submission from the mobile device 105, Wi-Fi Ad Hoc or Wi-Fi Direct, and/or others. 

[0023] Before the document 107 is rendered on the print engine 110, the document 107 can be converted into a printable format. For example, the document 107 can be a Microsoft.RTM. Office.RTM. document, such as Word.RTM., Powerpoint.RTM., or Excel.RTM., that can need to be converted into a printable format such as PCL, PS, PDF, JPEG, XPS, and/or others, to be properly interpreted by the print engine 110. It should be appreciated that other formats of the document 107, other printable formats, as well as any conversion techniques between any of the formats are envisioned. 

[0024] According to embodiments, the conversion of the document 107 can be performed on the mobile device 105, on the print engine 110, or in the cloud-based network 115 by a converter such as, for example, a driver, application, and/or other 

[0027] The processor 130 can further communicate with a wireless communication module 135, such as a wired or wireless data connection, which in turn communicates with a network 155, such as GSM, CDMA, and/or the like, as well as the Internet or other public or private networks. The processor 130 can also communicate with a converter 144 that can be configured to convert documents into printable formats, or other formats, as discussed herein. Further, the processor 130 can also communicate with a set of applications 146 that can be configured to execute control logic and perform data processing to perform the functions and techniques as discussed herein. For example, the application 146 can comprise executable code configured to determine whether to convert the document 107 locally or in the cloud-based network 115, as discussed herein. It should be appreciated that other applications 146 and functionalities are envisioned.

[0029] Referring back to FIG. 1A, in embodiments, the converters on or in the mobile device 105, the print engine 110, the processing module 112, and the cloud-based network 115 can be characterized, classified, and/or the like based on how well or accurately the converters are able to convert various features of the document 107. For example, one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others. Still further, an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other. It should be appreciated that these possible converter levels are merely exemplary, and that other levels with different features and/or other considerations are envisioned. 
[0030] The respective converters of the mobile device 105, the print engine 110, the processing module 112, and the cloud-based network 115 can have advantages and drawbacks. In embodiments, the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can process conversions quickly and can be cost-effective. However, the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107. For example, the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either "level one" or "level two," as discussed herein. As a result, the output files from these converter(s) can sometimes not reflect the rendering intent of the document 107. For example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document. Therefore, the rendered version of the file may prove unsuitable. 
[0031] In contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein), but the processing time and power required to transmit the document 107 to the cloud-based network 115 can impact speed and costs. For example, a provider of the cloud-based network 115 can charge a fee or institute other payment techniques for use of the converter in the cloud-based network 115. For further example, the time required to transmit the document 107 to and from the cloud-based network 115 can be significant and can impact other functions. In operation, a user may not want to incur the costs or time to convert a document in the cloud-based network 115 if the appearance of the document is not important, if the document merely contains text, or in other cases. Therefore, the decision of whether to convert the document 107 locally (e.g., a conversion on the mobile device 105, the print engine 110, or the processing module 112) or remotely (e.g., in the cloud-based network 115) can be important. 


[0033] More particularly, the intended quality level for a rendering of the document 107 can be any type of level or characterization associated with the desired quality, features, or content of the document to be rendered by the print engine 110. For example, the possible intended quality levels can be "Functional," "Normal Office," and "Presentation." More particularly, the "Functional" quality level can be desired for text-only documents, or for documents needed for information purposes; the "Normal Office" quality level can be desired for normal-usage documents, such as, for example, documents that need review and/or updating, and that can properly depict some, but not all, of the features of the underlying document; and the "Presentation" quality level can be desired for documents that need to match most or all of the features of the underlying document. It should be appreciated that these possible intended quality levels are merely exemplary, and that other quality levels with different requirements, usages, and/or other considerations, are envisioned. 
[0034] In analyzing the document 107, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to analyze the document 107 to determine a content level of the document 107. More particularly, the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107. Further, the analyzing logic or modules can assign a content level to the document 107 based on the features of the document 107. 


[0036] According to present embodiments, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to compare the identified content level of the document 107 to the intended quality level that was preset or specified by the user or other entities. In particular, the logic or modules can examine a conversion table or similar data structure to identify a decision about whether it is beneficial to convert the document 107 either locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112) or in the cloud-based network 115. 
[0037] Referring to FIG. 2, depicted is an exemplary conversion table 200 that can be used by components to identify a decision about whether to convert the document 107 locally or in the cloud-based network 115. It should be appreciated that the conversion table 200 and data thereof as depicted in FIG. 2 is merely exemplary and can be organized in various ways with various data. 
[0038] As shown in FIG. 2, the conversion table 200 can comprise an intended quality level column 205, a document content level column 210, and a conversion location column 215. More particularly, the intended quality level column 205 comprises exemplary intended quality levels (e.g., "Functional," "Normal Office," and "Presentation"), as input by a user, set as a default, or set via other channels. Further, the document content level column 210 comprises exemplary document content 
[0039] The conversion location column 215 can comprise identifications of where the conversion of the document 107 should take place (e.g., "Local" or "Cloud") based on the corresponding intended quality level and the document content level. In embodiments, the conversion locations can be set by a user, administrator, or other individual, or can be determined by any type of logic, application, and/or the like. For example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112). For further example, as shown in FIG. 2, if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115.

route the selected single or plurality of content items to the computer automated print services control system for conversion (e.g. if it is determined that the data is a certain level that a cloud based converter is needed for the conversion, the mobile device can send this information to the cloud based converter to convert the data; see ¶ [27] and [29]-[39] above), 
generate a print job in the desired format (e.g. the wireless device can convert or generate a job into a desired format with the converter on the wireless device; see ¶ [43]-[46] and [48]-[50]).
[0043] Once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing, rendering, and/or the like. For example, if the mobile device 105 converts the document 107 to a printable format, then the 
[0044] Referring to FIG. 3, depicted in an exemplary progression of the document 107 through an environment 300. In particular, FIG. 3 depicts the document 107 progressing through the environment 100 from the mobile device 105 for rendering by the print engine 110. It should be appreciated that FIG. 3 is merely exemplary and other progressions are envisioned. 
[0045] As depicted in FIG. 3, a user of the mobile device 105 can access the document 107 and select a procedure that initiates a rendering of the document 107. Further, the user can input an intended quality level for the rendered document, as discussed herein. If a conversion decision application of the processing module 112 is to be used to determine where to convert the document 107, then the mobile device 105 can transmit the document 107 to the processing module 112, as shown as in FIG. 3 as 302. 
[0046] Upon receipt of the document 107, the processing module 112 can execute the conversion decision application to determine where to convert the document 107 into a printable format. More particularly, the conversion decision application can analyze the document 107 to determine the content level, and compare the content level to the intended quality level to determine where to convert the document 107. For example, if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115, as shown in FIG. 3 as 304. In embodiments, the processing module 112 can examine any applicable security policy to determine if the user is able to submit the document for conversion, or of the document itself is allowed to be converted. Upon receipt of the document 107, the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110, as shown in FIG. 3 as 306. Upon receipt of the converted document 310, the print engine 110 can render the converted document 310, as appropriate. 

[0048] In 405, processing can begin. In 410, the resource can receive a document submitted for rendering. In embodiments, the document can be submitted for rendering by a user from a mobile device. In 415, the resource can perform a content parsing algorithm on the document to determine a content level of the document. In embodiments, the content level can be assigned based on a defined feature support characteristics map, or based on other metrics. In 420, the resource can detect an intended quality level relating to rendering the document. In embodiments, the intended quality level can be received from or specified by the user who submitted the document for rendering. 
[0049] In 425, the resource can compare the content level of the document to the intended quality level. In embodiments, the intended quality level can be input by the user, or can be set from a user pre-determined default level, if an over-riding input was not generated, to simplify the print workflow. In embodiments, the comparison can be performed by examining a lookup table that maps possible content levels and intended quality levels. In 430, the processing can determine whether the document is to be converted locally or in a cloud-based network. In embodiments, the determination can be based on a result of the comparison. For example, the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level. If the document is to be converted locally (435, Local), then the processing module can determine if the conversion decision complies with a security policy. For example, the security policy can be document-based, user-based, or other type of security policy. If the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format. 
[0050] In contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format. In embodiments, the security policy may not allow for either a local or a cloud conversion of the document. Referring back to 430, if the document is to be converted in the cloud-based network (445, Cloud), then the processing module can determine if the conversion decision complies with a security policy. If the conversion decision complies with the security policy (450, Yes), then the processing module can initiate a conversion, in the cloud-based network, of the document into a printable format. In 

However, Tse fails to specifically teach route the selected single or plurality of content items to the computer automated print services control system for conversion to a desired format.
However, this is well known in the art as evidenced by Mickeleit.  Similar to the primary reference, Mickeleit discloses converting a print job at a server before having this information sent to a printer (same field of endeavor). 
Mickeleit discloses route the selected single or plurality of content items to the computer automated print services control system for conversion to a desired format (e.g. the reference discloses a server that forwards the converted data back to the client device in order to have the client send it to the printer; see ¶ [56]-[73]).
[0056] The process flow of the process according to the invention is in principle as follows: [0057] a. The user initiates a print order on the terminal. [0058] b. The generic printer driver generates print data in a universal format (e.g. EMF). [0059] c. The server is queried for a list of the printer drivers. [0060] d. The user selects a printer. [0061] e. Driver name and print data in the universal format are transmitted to the server. [0062] f. The server converts the print data from the universal format to a printer-specific format (rendering). [0063] g. The server sends the print data back to the client in the printer-specific format. [0064] h. The client forwards the printer data to a printer connected via WLAN or Bluetooth.RTM.. 


[0079] The invention will be specifically described hereinafter in more detail in relation to an example of a Cloud printing solution, which enables a client to print, for example from a desktop computer 102 or laptop, on the desktop computer 102 independent of a printer-specific driver installation and printer configuration via Wi-Fi or Bluetooth.RTM..

However, the combination fails to specifically teach authenticate the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID;
initiate a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; 
wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, and additional context information;


However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses a mobile terminal communicating with a MFP and server for converting data and data output (same field of endeavor).  

Iwasaki discloses authenticate the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID (e.g. the portable terminal sends username and password information mapped to the username in order to authenticate a user and provide a Token to the portable terminal.  The token is used to authenticate a wireless device when performing a print operation, which is disclosed in ¶ [135] and [136].);

[0135] In the user authentication processing, the cloud printing application 510 accesses the cloud printing service 200 causes the cloud printing service 200 to perform user authentication, using authentication information such as the user ID and a password of the user stored in the portable terminal 500. Instead of storing the user ID in the portable terminal 500, the cloud printing application 510 may cause the user to input the user ID in having user authentication performed. 
[0136] (5) If the user authentication succeeds, the user makes various manipulations on the cloud printing service 200 from the cloud printing application 510. Thus, the user acquires an OAuth access token for transfer of the authority to make provisional printer setting manipulations. 



[0131] (1) The example of FIGS. 10 and 11 makes it possible to produce a print output from the image forming apparatus 100 via the cloud printing service 200 by the user's bringing the portable terminal 500 being in a state that the document is opened and displayed close to the NFC reader/writer unit of the image forming apparatus 100. Assume a situation that the user has opened a document on the portable terminal 500 using an application (e.g., document browsing application or document edit application) having a function of displaying a document that can be a print subject and is browsing or editing the document displayed on the screen. The process for printing is started by the user's bringing the portable terminal 500 being in this state close to (or into contact with) the reader/writer unit of the image forming apparatus 100. 

[0132] (2) In response to the manipulation that the portable terminal 500 is brought close to (or into contact with) the image forming apparatus 100, the image forming apparatus 100 and the portable terminal 500 detect each other by a communication of the NFC standard. In response to the detection, the image forming apparatus 100 transmits a selection picture for determination as to whether to perform printing to the portable terminal 500 by NFC. More specifically, for example, when the user brings the portable terminal 500 close to (or into contact with) the reader/writer unit of the image forming apparatus 100, 

[0133] (3) The portable terminal 500 displays the received selection picture and the user inputs a selection instruction as to whether to perform printing through the selection picture. The thus-input selection instruction of the user is transmitted from the portable terminal 500 to the image forming apparatus 100 by NFC. FIG. 10 shows an example process that is executed when the user's selection instruction is "printing should be performed." If the user's selection instruction is "printing need not be performed," the image forming apparatus 100 performs nothing and finishes the current process involving NFC communications. 


[0152] (13) The cloud printing application 510 displays the print setting picture and receives, from the user, setting manipulations that are directed to the respective setting items in the print setting picture. If the user makes a setting finalizing manipulation such as a push of a GUI button for finalizing a print setting, the cloud printing application 510 generates data called a print ticket in which selection/input results for the respective setting items in the print setting picture are described according to the rules that are set in the cloud printing service 200. When, for example, the user again brings the portable terminal 500 close to the reader/writer unit of the image forming apparatus 100, the cloud printing application 510 transmits the print ticket to the image forming apparatus 100 by an NFC communication. 

[0153] Instead of transmitting a print ticket when the portable terminal 500 is again brought close to (or into contact with) the reader/writer unit of the image forming apparatus 100, another method may be employed in which the user makes a print setting through the print setting picture displayed on the portable terminal 500 which is kept close to (or in contact with) the image forming apparatus 100 from step (10) and a print ticket is transmitted to the image forming apparatus 100 upon a push of the setting finalizing GUI button in the picture. Still 

[0154] The cloud printing application 510 transmits, by NFC, the document identification information of the print subject document that was displayed on the screen at step (1) in such a manner that the document identification information is correlated with the print ticket. There are no limitations on the manner of correlating a print ticket and document identification information with each other. For example, an element representing the document identification information of a print subject document may be added in a print ticket that is described in XML (extensible markup language) or the like. 



[0062] (1) When the user who carries the portable terminal 500 wants to use the image forming apparatus 100 which is located at a place of visit, in one example, the user activates the above-mentioned provisional printer setting function (or an application having that function) in the portable terminal 500 and acquires the physical printer ID ("printer_id") from the image forming apparatus 100. Where NFC is used for communication of the physical printer ID, the portable terminal 500 in which the provisional printer setting function is activated is brought close to (or into contact with) an NFC communication reader/writer unit of the image forming apparatus 100, whereby the provisional printer setting function communicates with the image forming apparatus 100 through NFC and acquires the physical printer ID from the image forming apparatus 100.
 
[0063] The portable terminal 500 and the image forming apparatus 100 may be configured so that the provisional printer setting function is activated when it is brought close to the reader/writer unit of the image forming apparatus 100. For example, when the portable terminal 500 is brought close to the reader/writer unit of the image forming apparatus 100, a notice to the effect that the image forming apparatus 100 is a printer (or a printer that is temporarily usable because of the mechanism according to the exemplary embodiment) is transmitted from the image forming apparatus 100 to the portable terminal 500 by NFC communication. When receiving the notice, the OS 

[0065] (2) The provisional printer setting function generates a setting request that contains the acquired physical printer ID and the user ID of the user who carries the portable terminal 500 in the cloud printing service 200, and transmits the generated setting request to the cloud printing service 200 over the Internet 400. The user ID may either be input by the user when it becomes necessary or registered in the OS or the application of the portable terminal 500 by the user in advance. The data format of a setting request is determined by the cloud printing service 200 in advance, and the application generates a setting request according to that data format.

[0069] (3) Then the user accesses the cloud printing service 200 from the portable terminal 500 and instructs the cloud printing service 200 to perform printing. For example, if the portable terminal 500 activates the cloud printing application and logs in to the cloud printing service 200, a list of logical printers 210 that can be used by the user (i.e., logical printers 210 in which the user is registered as a manager or a sharer) is supplied. The list includes the logical printer 210 that is correlated with the image forming apparatus 100 for which the setting that permits use by the user was made at step (2). The user selects a logical printer 210 to be used this time from the list in the picture of the cloud printing application. It is assumed here that the logical printer 210 that is correlated with the image forming apparatus 100 is selected. If the list includes only one logical printer 210 that can be used by the user, selection is not necessary.

[0070] Where plural usable physical printers are set for the logical printer 210 that is correlated with the image forming apparatus 100, a list of those physical printers are supplied from the logical printer 210 to the cloud printing application. The user selects a physical printer to be used as an output destination this time. It is assumed here that the image forming apparatus 100 is selected as an output destination.



[0137] For example, if the user selects a "provisional printer setting" manipulation from a manipulation menu of the cloud printing application 510, the cloud printing application 510 requests the cloud printing service 200 to issue an access token for transfer of the authority of the user to make a provisional printer setting. In response to the request, the cloud printing service 200 generates an access token. For example, the access token is a data value containing authorization information that prescribes details of authorization to be given to a person who present the access token. For example, the authorization information is information containing the user ID of the user in the cloud printing service 200 and information indicating an access right to access a provisional printer setting API provided by the cloud printing service 200. The access token may be a character string that is produced by, for example, coding the authorization information and appears a random one. Instead of including authorization information in an access token, it is possible to store authorization information added with identification information in the cloud printing service 200 and use, as an access token, the identification information that is added to the authorization information. In either method, when presented with an access token, the cloud printing service 200 can acquire the authorization information corresponding to the access token. An access token or authorization information may be managed by correlating it with an issuance date and time, an expiration date and time, or the like so that the access token is invalidated if a predetermined time has elapsed from the 

[0138] The cloud printing service 200 returns the generated access token to the cloud printing application 510 as a response to the request. 
[0139] (6) Acquiring the access token, the cloud printing application 510 transmits the access token to the image forming apparatus 100 by NFC. Although NFC is used in this example, short-range communications between the portable terminal 500 and the image forming apparatus 100 may be performed by any of other short-range wireless communication methods such as Bluetooth (registered trademark). A short-range communication method using a non-radio transmission medium, such as infrared communication, may be used. 

release the generated print job to the printing device based on the received short range communication tag by the computer automated print services control system (e.g. after the token information is read by the server and the printer ID is identified, the cloud sends information to the MFP to identify the document or print data to be output.  The print data is released to the MFP in order to output the document, which is disclosed in ¶ [170]-[173].  Figure 17 contains a modification where the portable terminal device starts cloud printing by sending a print instruction and document identification information to a cloud.  The cloud generates a job that includes the print ticket and print data in order to send this information to the printer for output, which is disclosed in ¶ [204] and [205].).

[0170] (15) Once print data of the designated document has been prepared, the logical printer 210 transmits a message containing information that identifies the print data (e.g., a URL (uniform 
[0171] (16) Receiving the message, the image forming apparatus 100 requests the cloud printing service 200 to transmit the print data, using a GET request of HTTP. This request contains the information that is contained in the received message and identifies the print data. The request may also contain the physical printer ID of the image forming apparatus 100. 
[0172] (17) In response to the request, the cloud printing service 200 transmits the print data of the document designated by the user at step (7) to the image forming apparatus 100. The print data is accompanied by the document identification information of the document (transmitted from the portable terminal 500 at step (14)). 
[0173] (18) The image forming apparatus 100 receives the print data and prints it on sheets. The image forming apparatus 100 determines a print ticket corresponding to the document identification information that accompanies the print data among print tickets stored therein, and performs printing by applying the print setting represented by the determined print ticket to the print data. 

[0204] (14'') When the user commands a start of printing after completion of the print setting, the cloud printing application 510 transmits, to the cloud printing service 200, a print instruction in which the document that was displayed at step (1) is designated as a print subject. The print instruction contains the document identification information of the document that was displayed at step (1) and a print ticket representing print setting information that has been input through the print setting picture. 
[0205] At step (15), in response to the print instruction, the cloud printing service 200 generates print data of the print subject document and transmits a notice containing identification information of the print data to the image forming apparatus 100. At step (16), in response to the notice, the image forming apparatus 100 requests the cloud printing service 200 to supply the print data corresponding to the 

However, the combination above fails to specifically teach the features of wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag.
However, this is well known in the art as evidenced by Sakaguchii. Similar to the primary reference, Sakaguchi discloses having a unique ID for a short range communication interface (same field of endeavor or reasonably pertinent to the problem).

Sakaguchi discloses wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag (e.g. the NFC tag of the mobile device contains a unique ID that is contained within the NFC tag itself, which is disclosed in ¶ [41].  The unique ID can be used to identify if the user or device has authority to utilize the printer based on authentication information associated with the unique Id, which is disclosed in ¶ [48].).

[0040] The NFC control unit 404 controls the NFC I/F 315 to perform the proximity wireless communication. Therefore, the NFC control unit 404 reads data from an NFC tag of another device, and performs communication with an NFC reader/writer of the other device, by the device NFC reader/writer 308. Further, the NFC control unit 404 writes smart poster data, to which a unique ID is added, into the device NFC tag 316. FIG. 5 is a diagram 
[0041] The ID area 501 is typically an area into which the unique ID for identifying the NFC tag is written. The unique ID is identification information of the NFC tag that is uniquely allocated to the NFC tag. The mobile NFC tag 213 of the information processing apparatus 102 similarly includes an ID area into which a unique ID is written. The smart poster data area 502 is an area into which smart poster data complying with an NFC data exchange format (NDEF) is written. FIGS. 6A and 6B are explanatory diagrams of a data structure in the NDEF format. 

[0046] The NFC control unit 404 determines the URL of the RUI by referring to the URL management table 405, according to the state of the image forming apparatus 103 at the time when the device NFC reader/writer 308 reads the unique ID from the mobile NFC tag 213. When the URL is different depending on the presence/absence of job, the NFC control unit 404 confirms the presence/absence of job by referring to the job management table 402 by the job management unit 401, and determines the URL of the RUI. For example, if the state of the image forming apparatus 103 at the time of reading the unique ID from the mobile NFC tag 213 is "printing in progress", the NFC control unit 404 confirms the presence/absence of job of the user of the unique ID based on the job management table 402. As a result of the confirmation, if there is a job, the NFC control unit 404 determines a "URL of job list page" as a URL to be written into the "Payload" field 707 of the NDEF record 708. If there is no job, the NFC control unit 404 determines a "URL of top page" as the URL to be written into the "Payload" field 707 of the NDEF record 708. Further, if the state of the image forming apparatus 103 at the time of reading the unique ID from the mobile NFC tag 213 is "no paper", the NFC control unit 404 determines a "URL of paper feed information page" as the URL to be written into the "Payload" field 707 of the NDEF record 708. In this case, the NFC control unit 404 does not confirm the presence/absence of job. 
[0047] The user management unit 406 manages users registered in the image forming apparatus 103, using the user management table 407. FIG. 9 is a diagram illustrating an example of the user management table 407. The user management table 407 is prestored in the flash ROM 302, for example. The user management unit 406 
[0048] The user management unit 406 identifies the IP address, the user name, and the authority by referring to the user management table 407, according to the unique ID read by the device NFC reader/writer 308 from the mobile NFC tag 213. The user management table 407 pre-registers information of the user 101 who wishes to automatically log in to the general user mode or the administrator mode when the information processing apparatus 102 accesses the RUI of the image forming apparatus 103 with an operation using the NFC. Therefore, the user of the information processing apparatus 102 inputs the unique ID of the mobile NFC tag 213, the IP address, and the user name to the image forming apparatus 103, in advance. The image forming apparatus 103 adds the authority of the user to these pieces of information input from the information processing apparatus 102, and registers the information in the user management table 407. In addition, the NFC control unit 404 identifies the user name from the unique ID by referring to the user management table 407. The NFC control unit 404 can confirm the presence/absence of job of the user by referring to the job management table 402 according to the identified user name. 

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 
In combination, Tse performs the same function as it does separately of In a computer automated print services control system connected to a plurality of printing devices via a network, a wireless communication device configured to: generate a print instruction for a selected single or plurality of content items; route the selected single or plurality of content items to the computer automated print services control system for conversion, generate a print job in the desired format. 



Iwasaki performs the same function as it does separately of authenticate the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID;
initiate a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; 
wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, and additional context information;
release the generated print job to the printing device based on the received short range communication tag by the computer automated print services control system. 

Sakaguchi performs the same function as it does separately of wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag.



The results of the combination would have been predictable and resulted in modifying the invention of Tse to include route the selected single or plurality of content items to the computer automated print services control system for conversion to a desired format, as discussed by Mickeleit, thereby allowing a user to have a job converted at a cloud device, which allows a user to print without having a local driver installed, as described in Mickeleit (in ¶ [02]-[04] and [16]-[20]).   
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include the features of authenticate the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID; initiate a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, and additional context information; release the generated print job to the printing device based on the received short range communication tag by the computer automated print services control system, as discussed by Iwasaki, thereby allowing a user to visit a MFP that can 
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag, as discussed by the Sakaguchi, thereby including the identification information of a tag when authenticating a user before performing the function or service associated with the user, which increases security of the data, as Sakaguchi discloses in ¶ [48]. 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 2: The teachings of Tse in view of Mickeleit, Iwasaki and Sakaguchi are disclosed above.
However, the combination above fails to specifically teach the wireless device of claim 1 wherein the wireless device is configured to: initiate the print job in the printing device from the plurality of printing devices via a short-range communication comprised in the wireless device.

However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses a mobile terminal communicating with a MFP and server for converting data and data output (same field of endeavor).  
Iwasaki discloses teach initiate the print job in the printing device from the plurality of printing devices via a short-range communication comprised in the wireless 

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 
Tse performs the same function as it does separately of the wireless device of claim 1.
Iwasaki performs the same function as it does separately to initiate the print job in the printing device from the plurality of printing devices via a short-range communication comprised in the wireless device.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include the features of initiate the print job in the printing device from the plurality of printing devices via a short-range communication comprised in the wireless device, as discussed by Iwasaki, thereby allowing a user to visit one of several MFPs that can be shared with the user that is connected to a 
 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 7: The teachings of Tse in view of Mickeleit, Iwasaki and Sakaguchi are disclosed above.
Tse discloses the wireless device of claim 1 wherein the device is further configured to: 
map the generated print instruction from the wireless device to a manufacturer specific proprietary command (e.g. the mobile device creates a print job with an instruction for printing and data.  This information is converted into a PS or PCL format; see ¶ [22]-[24]).
 
[0022] According to embodiments, a user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email. For further example, a user can create a new document or update an existing document using the mobile device 105. The user can desire to submit the document 107 from the mobile device 105 for rendering on the print engine 110. In embodiments, the user can submit the document 107 for printing via any type of submission platform or technique. For example, the user can submit the job to the print engine 110 via an email attachment (e.g., Hewlett-Packard.RTM. ePrint.RTM., Xerox.RTM. Cloud Print.RTM., direct email, etc.), universal serial bus (USB) print, direct web submission from the mobile device 105, Wi-Fi Ad Hoc or Wi-Fi Direct, and/or others. 

[0023] Before the document 107 is rendered on the print engine 110, the document 107 can be converted into a printable format. For example, the document 107 can be a Microsoft.RTM. 

[0024] According to embodiments, the conversion of the document 107 can be performed on the mobile device 105, on the print engine 110, or in the cloud-based network 115 by a converter such as, for example, a driver, application, and/or other similar hardware and/or software platforms or techniques. It should be appreciated that a third-party resource, such as a processing module 112 as shown in FIG. 1, can also comprise a converter to convert documents into printable formats. In embodiments, the processing module 112 can be any type of computing client, module, or resource capable of executing a converter, as described herein.

However, Tse fails to specifically teach map the generated print instruction from the wireless device to a manufacturer specific proprietary command based on the selected printing device.
However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses a mobile terminal communicating with a MFP and server for converting data and data output (same field of endeavor).  
Iwasaki discloses map the generated print instruction from the wireless device to a manufacturer specific proprietary command based on the selected printing device (e.g. a logical printer is used to convert the print job into a format that is printable by the printer, which is disclosed in ¶ [41].  The physical printer chosen for printing is linked to a logical printer that converts the image data, which is disclosed in ¶ [44], [45], [54]. [69] and [70].).



[0041] A user logs in to the cloud printing service 200 over the Internet 400 from a PC, a portable terminal, the image forming apparatus 100, or the like using his or her own user ID and a communication protocol such as HTTP (Hypertext Transfer Protocol) and issues a print instruction to a selected one of logical printers 210 that are correlated with the user ID (if plural such logical printers 210 exist). The print instruction contains document data of a print subject or information specifying a print subject such as information that identifies document data (e.g., information indicating a storage location of the document data on the Internet 400 such as a URL (uniform resource locator)). The document data may exist in the cloud repository service 300 (described later). The logical printer 210 generates a print job according to the print instruction and manages it. The print job is a unit of management of a print instruction in the logical printer 210 and is assigned a unique job ID. The logical printer 210 manages pieces of information in such a manner that they are correlated with the job ID, the pieces of information including document data of a print subject, print data having a page description language format or the like obtained by converting the document data, the user ID of a user who issued the print instruction, an execution status (e.g., "not executed yet," "under execution," "execution completed," or "error") of the print job, and other information.

[0044] In the case of Google Cloud Print, if a user having a Google account makes a registering manipulation through a web page dedicated to registration of a physical printer in a state 

[0045] By making sharing setting for a logical printer 210 of the manager of a physical printer, the manager can permit another user whose is registered in the cloud printing service 200 to use the logical printer 210 and a physical printer that is registered as an output destination for the logical printer 210.

[0054] In this method, the provisional printer setting has several specific modes (variations). In one mode, a new logical printer 210 is generated in which the physical printer ID of the physical printer concerned is set as that of an output destination candidate as part of a provisional printer setting. In this case, the user ID of the user who makes a provisional printer setting (i.e., the user of the portable terminal 500) is set as a manager attribute. In another mode, the physical printer ID of the physical printer concerned is registered as that of an output destination candidate in an existing logical printer 210 in which the user who makes a provisional printer setting is set as its manager. In either mode, making such a provisional printer setting is generation or alteration of a logical printer 210 by the user himself or herself and hence within the ordinary authority of the user. 

[0055] A further example is possible in which the user ID of the user who makes a provisional printer setting is set as that of a user (sharer) who is permitted to use a logical printer 210 for which the manager of the image forming apparatus 100 has management authority (i.e., a logical printer 210 in which the 

[0069] (3) Then the user accesses the cloud printing service 200 from the portable terminal 500 and instructs the cloud printing service 200 to perform printing. For example, if the portable terminal 500 activates the cloud printing application and logs in to the cloud printing service 200, a list of logical printers 210 that can be used by the user (i.e., logical printers 210 in which the user is registered as a manager or a sharer) is supplied. The list includes the logical printer 210 that is correlated with the image forming apparatus 100 for which the setting that permits use by the user was made at step (2). The user selects a logical printer 210 to be used this time from the list in the picture of the cloud printing application. It is assumed here that the logical printer 210 that is correlated with the image forming apparatus 100 is selected. If the list includes only one logical printer 210 that can be used by the user, selection is not necessary. 

[0070] Where plural usable physical printers are set for the logical printer 210 that is correlated with the image forming apparatus 100, a list of those physical printers are supplied from the logical printer 210 to the cloud printing application. The user selects a physical printer to be used as an output destination this time. It is assumed here that the image forming apparatus 100 is selected as an output destination. 


Tse performs the same function as it does separately of the wireless device of claim 1 wherein the device is further configured to: map the generated print instruction from the user device to a manufacturer specific proprietary command; and translate the mapped generated print instruction to the manufacturer specific proprietary command. 
Iwasaki performs the same function as it does separately of map the generated print instruction from the wireless device to a manufacturer specific proprietary command based on the selected printing device. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include map the generated print instruction from the wireless device to a manufacturer specific proprietary command based on the selected printing device, as discussed by Iwasaki, thereby allowing a user to visit a MFP, which is linked to a logical printer, that can be shared with the user that is connected to a network after authentication of the user, which makes using shared MFPs easier, as described in Iwasaki (in ¶ [10], [68] and [70]).   
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Tse discloses the wireless device of claim 7 wherein mapping the generated print instruction comprises converting the generated print instruction to the printer device specific page description language (e.g. the mobile device creates a print job with an instruction for printing and data.  This information is converted into a PS or PCL format; see ¶ [22]-[24] above).

Re Claim 9: Tse discloses in a wireless device comprised in a computer automated print services control system connected to a plurality of printing devices via a network, a method comprising: 
generate an instruction for a selected single or plurality of content items by the wireless device (e.g. a print job can be generated from document stored on the mobile device; see ¶ [22]-[24] above);
routing the selected single or plurality of content items to the computer automated system for conversion (e.g. if it is determined that the data is a certain level that a cloud based converter is needed for the conversion, the mobile device can send this information to the cloud based converter to convert the data; see ¶ [27] and [29]-[39] above), 
generating a print job in the desired format (e.g. the wireless device can convert or generate a job into a desired format with the converter on the wireless device; see ¶ [43]-[46] and [48]-[50]).


However, this is well known in the art as evidenced by Mickeleit.  Similar to the primary reference, Mickeleit discloses converting a print job at a server before having this information sent to a printer (same field of endeavor). 
Mickeleit discloses routing the selected single or plurality of content items to the computer automated system for conversion to a desired format (e.g. the reference discloses a server that forwards the converted data back to the client device in order to have the client send it to the printer; see ¶ [56]-[73]).

However, the combination fails to specifically teach authenticating the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID; 
initiating a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read passive short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; 
wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, and additional context information;
generating an instruction for a selected single or plurality of content items by the authenticated wireless device; and 

However, this is well known in the art as evidenced by Iwasaki.  Similar to the primary reference, Iwasaki discloses a mobile terminal communicating with a MFP and server for converting data and data output (same field of endeavor).  
Iwasaki discloses authenticating the wireless device to the computer automated print services control system over the network via an input credential (e.g. the mobile terminal sends user ID and password information to a server via a mobile print app, which is disclosed in ¶ [134] and [135] above.);   

initiating a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read passive short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system (e.g. in ¶ [70 above], a plurality of printers are disclosed in the system.  In ¶ [131]-[133] above, the user communicates with a printer using NFC communication.  This particular printer is selected using communication within the NFC protocol.  The initiation of a print job in a printer is considered once communication of a print ticket, by NFC, to the printer takes place.  This does not occur until the OAuth Token and printer Id information is sent to the cloud, which is disclosed in ¶ [152]-[154] above.).



generating an instruction for a selected single or plurality of content items by the authenticated wireless device (e.g. the authenticated wireless device generates an instruction to print a document, which is disclosed in ¶ [152]-[155].);

[0152] (13) The cloud printing application 510 displays the print setting picture and receives, from the user, setting manipulations that are directed to the respective setting items in the print setting picture. If the user makes a setting finalizing manipulation such as a push of a GUI button for finalizing a print setting, the cloud printing application 510 generates data called a print ticket in which selection/input results for the respective setting items in the print setting picture are described according to the rules that are set in the cloud printing service 200. When, for example, the user again brings the portable terminal 500 close to the reader/writer unit of the image forming apparatus 100, the cloud printing application 510 transmits the print ticket to the image forming apparatus 100 by an NFC communication. 

[0153] Instead of transmitting a print ticket when the portable terminal 500 is again brought close to (or into contact with) the reader/writer unit of the image forming apparatus 100, another method may be employed in which the user makes a print setting through the print setting picture displayed on the portable terminal 500 which is kept close to (or in contact 

[0154] The cloud printing application 510 transmits, by NFC, the document identification information of the print subject document that was displayed on the screen at step (1) in such a manner that the document identification information is correlated with the print ticket. There are no limitations on the manner of correlating a print ticket and document identification information with each other. For example, an element representing the document identification information of a print subject document may be added in a print ticket that is described in XML (extensible markup language) or the like. 

[0155] The image forming apparatus 100 stores the print ticket and the document identification information of the print subject document in such a manner that they are correlated with each other. If the document identification information is included in the print ticket, it suffices to merely store the print ticket. 


releasing the generated print job to the printing device based on the received short range communication tag by the computer automated print services control system (e.g. after the token information is read by the server and the printer ID is identified, the cloud sends information to the MFP to identify the document or print data to be output.  The print data is released to the MFP in order to output the document, which is disclosed in ¶ [170]-[173] above.  Figure 17 contains a modification where the portable terminal device starts cloud printing by sending a print instruction and document identification information to a cloud.  The cloud generates a job that includes 

However, the combination above fails to specifically teach the features of wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag.
However, this is well known in the art as evidenced by Sakaguchii. Similar to the primary reference, Sakaguchi discloses having a unique ID for a short range communication interface (same field of endeavor or reasonably pertinent to the problem).

Sakaguchi discloses wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag (e.g. the NFC tag of the mobile device contains a unique ID that is contained within the NFC tag itself, which is disclosed in ¶ [41] above.  The unique ID can be used to identify if the user or device has authority to utilize the printer based on authentication information associated with the unique Id, which is disclosed in ¶ [48] above.).

Hence the prior art includes the element claimed, although not necessarily in a single prior art reference.  The difference between the claimed invention and the prior art is only the lack of actual combination of the elements in a single reference. 
Tse performs the same function as it does separately of In a computer automated print services control system connected to a plurality of printing devices via a 
Mickeleit performs the same function as it does separately of routing the selected single or plurality of content items to the computer automated system for conversion to a desired format. 
Iwasaki performs the same function as it does separately of authenticating the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID; 
initiating a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read passive short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; 
wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, and additional context information;
generating an instruction for a selected single or plurality of content items by the authenticated wireless device; and 
releasing the generated print job to the printing device based on the received short range communication tag by the computer automated print services control system. 



Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include routing the selected single or plurality of content items to the computer automated system for conversion to a desired format, as discussed by Mickeleit, thereby allowing a user to have a job converted at a cloud device, which allows a user to print without having a local driver installed, as described in Mickeleit (in ¶ [02]-[04] and [16]-[20]).
   
The results of the combination would have been predictable and resulted in modifying the invention of Tse to include authenticating the wireless device to the computer automated print services control system over the network via an input credential mapped to a user ID; initiating a print job in a printing device from the plurality of printing devices connected to the computer automated print services control system by sending a read passive short range communication tag associated with the printing device via the authenticated wireless device to the computer automated print services control system; wherein the read short range communication tag comprises an authentication token to authenticate the read passive short range communication tag, 

 The results of the combination would have been predictable and resulted in modifying the invention of Tse to include wherein the read short range communication tag comprises a tag ID to uniquely identify the read passive short range communication tag, as discussed by the Sakaguchi, thereby including the identification information of a tag when authenticating a user before performing the function or service associated with the user, which increases security of the data, as Sakaguchi discloses in ¶ [48]. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Re Claim 10: The teachings of Tse in view of Mickeleit, Iwasaki and Sakaguchi are disclosed above. 
Claim 2 is similar to claim 10.  Please refer to the rationale of claim 2 for the rejection of claim 10.


Claim 7 is similar to claim 15.  Please refer to the rationale of claim 7 for the rejection of claim 15.

Re Claim 16: The teachings of Tse in view of Mickeleit, Iwasaki and Sakaguchi are disclosed above.
Claim 8 is similar to claim 16.  Please refer to the rationale of claim 8 for the rejection of claim 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sako discloses sending a job from a mobile device to a MFP through NFC after conversion.
Okumura, Gunning and Nishimi discloses a token and printer information communicated to a server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/CHAD DICKERSON/Primary Examiner, Art Unit 2672
                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Iwasaki at ¶ [70].
        2 Id. at ¶ [32].
        3 Id. at ¶ [201].
        4 Id. at ¶ [136]-[138].
        5 Id. at ¶ [152] and [157]-[159].